DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Greenhut et al. (US 2016/0113536) in view of Ghosh et al. (US 2017/0274213).
Regarding claim 1, Greenhut discloses a pacemaker comprising: a pulse generator configured to generate pacing pulses (e.g. ¶¶ 4); a sensing circuit comprising an R-wave detector for sensing R-waves from a cardiac electrical signal (e.g. ¶¶ 46-49 – “Each sensing channel 83 and 85 may be configured to amplify, filter and rectify the ECG signal received from selected electrodes coupled to the respective sensing channel to improve the signal quality for sensing cardiac events, e.g., R-waves.”); a motion sensor comprising a plurality of axes, each axis of the plurality of axes being configured to produce an axis signal (e.g. ¶¶ 125 – “multi-axis accelerometer”); and a control circuit coupled to the motion sensor, the sensing circuit and the pulse generator (e.g. ¶¶ 36 - #52) and configured to: identify a plurality of ventricular events; following each of the plurality of ventricular events, set a sensing window (e.g. ¶¶ 55 – “timing circuit 92 may be configured to set various timers in response to sensed cardiac event signals, such as timers for controlling pacing escape intervals, signal analysis time segments or windows such as morphology template windows, morphology analysis windows relative to R-wave sense event signals”); for each vector signal of a plurality of vector signals, determine a maximum amplitude of the vector signal during each of a plurality of the sensing windows (e.g. ¶¶ 77 – “maximum rectified peak R-wave amplitude”), each of the plurality of vector signals comprising at least one axis signal from the motion sensor (e.g. ¶¶ 63, 72-74 – “the “cardiac electrical axis” refers to one of the physical vectors from which a physical vector signal is received by the ICD 14, or one of the virtual vectors for which a virtual vector signal may be computed by the ICD”); select an atrial event sensing vector signal from among the plurality of vector signals based on the determined maximum amplitudes; sense an atrial event from the selected atrial event sensing vector signal; and produce an atrial sensed event signal in response to the sensed atrial event (e.g. ¶¶ 100, 106-108,  “atrial tachyarrhythmia”, e.g. ¶¶ 20 – “non-shockable arrhythmias may be treated using an electrical stimulation therapy, but the electrical stimulation therapy may be a relatively lower voltage pacing therapy or is not delivered to the ventricles of the patient.”).
Greenhut fails to expressly disclose that the vector signals comprise at least one of the axis signals from the motion sensor as claimed.  In the same field of endeavor, Ghosh discloses the use of multi axis motion accelerometer sensors (47-51) to detect atrial events based on the maximum amplitude of the motion sensor signal measured within a specific window (69-73, etc.) in order to effectively detect atrial events specifically.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate the motion sensor and analysis of Ghosh into the device of Greenhut, in order to yield the predictable results of improving the device of Greenhut by providing an additional data point to confirm the detection of atrial event specific cardiac events.
Regarding claim 2, Greenhut discloses the control circuit is further configured to: set a non-atrial tracking pacing mode prior to identifying the plurality of ventricular events; determine the maximum amplitudes during the non-atrial tracking pacing mode; switch to an atrial tracking pacing mode after selecting the atrial event sensing vector signal; and sense the atrial event from the selected atrial event sensing vector signal during the atrial tracking pacing mode (e.g. ¶¶ 133 – where only shockable ventricular criteria is detected).
Regarding claim 3, Greenhut discloses the control circuit is configured to select the atrial event sensing vector signal by: determining a median maximum amplitude from the determined maximum amplitudes for at least a portion of the plurality of vector signals; and selecting the atrial event sensing vector signal by selecting one of the plurality of vector signals having a highest median maximum amplitude (e.g. ¶¶ 127 – “median of the individual vector order rankings. The vector having the highest overall vector ranking (i.e., lowest sum) is selected as the monitoring vector.”).
Regarding claim 4, Greenhut discloses the control circuit is configured to select the atrial event sensing vector signal by: for each of the plurality of vector signals, determining a distribution of the determined maximum amplitudes; and selecting the atrial event sensing vector signal as one of the plurality of vector signals having a non-normal distribution of the maximum amplitudes that is skewed right (e.g. ¶¶ 96-98, 102, etc.).
Regarding claim 5, Greenhut discloses the control circuit is configured to select the atrial event sensing vector signal by selecting a vector signal of the plurality of vector signals that is a combination of at least two of the axis signals (e.g. ¶¶ 63 – “diagonal vector”).
Regarding claim 6, Greenhut discloses the control circuit is configured to select the atrial event sensing vector signal by: determining, for each vector signal of the plurality of vector signals, a ratio of a first number of the maximum amplitudes greater than a high amplitude threshold to a second total number of the maximum amplitudes; and selecting the atrial event sensing vector signal as a vector signal of the plurality of vector signals having a highest value of the ratio (e.g. ¶¶ 96 – “pattern of the ratio or differences is determined. For example, if the ratio is less than 0.5 the ratio is classified as small. If the ratio is greater than 1.5, the ratio is classified as large. If the ratio is between 0.5 and 1.5, the ratio is classified as medium. If a pattern of consecutively determined ratios of peak absolute amplitudes of paired T-wave windows is large-small-large-small, then this alternating ratio pattern is detected at block 358 as evidence to confirm TWOS at block 362”).
Regarding claim 7, Greenhut discloses the control circuit is further configured to: discard all maximum amplitudes that are less than a noise threshold; and select the atrial event sensing vector signal from among the plurality of vector signals based on the determined maximum amplitudes after discarding the maximum amplitudes that are less than the noise threshold (e.g. ¶¶ 96-98 – where the amplitudes which fall beyond the noise threshold are not confirmed as detected features).
Regarding claim 8, Greenhut discloses the control circuit is configured to select the atrial event sensing vector by: determining, for each of the plurality of vector signals comprising a single axis signal, a ratio of a first number of the maximum amplitudes that are greater than a high amplitude threshold to a second number of the maximum amplitudes that are greater than a noise threshold; comparing each of the determined ratios to a ratio threshold; in response to at least one ratio being greater than the ratio threshold, selecting the atrial event sensing vector as a single-axis vector signal having the ratio greater than the ratio threshold; and in response to all of the determined ratios being less than the ratio threshold, selecting the atrial event sensing vector signal as a combination of at least two of the axis signals (e.g. ¶¶ 96 – “pattern of the ratio or differences is determined. For example, if the ratio is less than 0.5 the ratio is classified as small. If the ratio is greater than 1.5, the ratio is classified as large. If the ratio is between 0.5 and 1.5, the ratio is classified as medium. If a pattern of consecutively determined ratios of peak absolute amplitudes of paired T-wave windows is large-small-large-small, then this alternating ratio pattern is detected at block 358 as evidence to confirm TWOS at block 362”).
Regarding claim 9, Greenhut discloses the pacemaker comprises a housing having a longitudinal axis and enclosing the motion sensor and the control circuit; the motion sensor comprising a first axis configured to produce a longitudinal axis signal, the first axis aligned with the longitudinal axis of the pacemaker housing; and the control circuit is configured to select the atrial event sensing vector signal as a combination at least two axis signals produced by two different axes of the motion sensor, the at least two axis signals comprising the longitudinal vector signal e.g. ¶¶ (63 – horizontal and lateral axes; e.g. ¶¶  107 – “that have different cardiac electrical axes and may or may not be characterized by different rates”).
Regarding claim 10, Greenhut discloses a telemetry circuit, wherein the control circuit is configured to: determine that the determined maximum amplitudes of each vector signal of the plurality of vector signals meet rejection criteria; generate an alert in response to determining that the rejection criteria are met for each vector signal of the plurality of vector signals, and control the telemetry circuit to transmit the alert to an external medical device (e.g. ¶¶ 36 – “User interface 56 which may include a mouse, touch screen, key pad or the like to enable a user to interact with external device 40 to initiate a telemetry session with ICD 14 for retrieving data from and/or transmitting data to ICD 14. Telemetry unit 58 is configured for bidirectional communication with a telemetry module included in ICD 14 and is configured to operate in conjunction with processor 52 for sending and receiving data relating to ICD functions via communication link 42”).
Regarding claim 14, Greenhut discloses the control circuit is further configured to: determine a plurality of ventricular cycle lengths; set a passive ventricular filling window ending time based on the plurality of ventricular cycle lengths; and set the sensing window to start at the passive ventricular filling window ending time (e.g. ¶¶ 73-76). 
Regarding claim 15, Greenhut discloses the control circuit is configured to start an atrioventricular pacing interval in response to the atrial sensed event signal; and the pulse generator generates a ventricular pacing pulse in response to the atrioventricular pacing interval expiring (e.g. ¶¶ 55, 87, etc.).
Regarding claim 11, Greenhut discloses the control circuit is further configured to, for each vector signal of the plurality of vector signals: determine a count of the determined maximum amplitudes that are greater than a minimum threshold; compare the count of maximum amplitudes greater than the minimum threshold to a rejection threshold; and reject the vector signal in response to the count being less than the rejection threshold (e.g. ¶¶ 96-98 – where the amplitudes that a greater than the ratio are considered).
Regarding claim 12, Greenhut discloses the control circuit is further configured to: for each vector signal of the plurality of vector signals that is not rejected, determine a median maximum amplitude from the maximum amplitudes that are greater than the minimum threshold; and select the atrial event sensing vector signal as a vector signal of the plurality of vector signals that is not rejected and has a highest median maximum amplitude (e.g. ¶¶ 127 – “median of the individual vector order rankings. The vector having the highest overall vector ranking (i.e., lowest sum) is selected as the monitoring vector.”).
Regarding claim 13, Greenhut discloses the control circuit is further configured to: determine that each vector signal of the plurality of vector signals that comprises a combination of two of the axis signals is a rejected vector signal; and select the atrial event sensing vector signal as a vector signal of the plurality of vector signals that is a combination of at least three axis signals (e.g. ¶¶ 63 – where the lateral, horizontal, and vertical axes orientations are considered and selected as diagonal vectors).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792